     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 1 of 34



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                   )
MARIA ALEJANDRA CELIMEN SAVINO,    )
JULIO CESAR MEDEIROS NEVES,        )
and all those similarly situated,  )
                                   )
          Plaintiffs-Petitioners, )
                                   )              CIVIL ACTION
          v.                       )              NO. 20-10617-WGY
                                   )
STEVEN J. SOUZA, Superintendent of )
Bristol County House of Correction )
in his official capacity,          )
                                   )
          Defendant-Respondent.    )
                                   )



YOUNG, D.J.                                             May 12, 2020

                        MEMORANDUM OF DECISION

I.   INTRODUCTION

     The Constitution dictates that the government reasonably

safeguard those in its custody, for the power to incarcerate

implies the duty to protect.     How far does that duty go amidst

the global pandemic of the COVID-19 virus?       That is the enigma

this Court, like others across the nation, has grappled with in

this case.    A class of civil immigration detainees held in the

Bristol County House of Correction, citing this unparalleled

health crisis, press this Court to release them from confinement

in tight and allegedly unsanitary quarters.       The government

refuses to play ball.
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 2 of 34



     The Court has matched the unusual health emergency with an

unusual procedural maneuver.     Before addressing the merits of

the petition, the Court relied on its inherent authority

expeditiously to review bail applications for all of the

detainees in the class, one by one, and released almost a third

of them to house arrest under strict conditions.        These releases

have meaningfully reduced the crowding at the detention center

and, one hopes, hindered the virus’ spread.       The Court then

turned to the pending motion for a preliminary injunction and,

after briefing and oral argument, preliminarily ordered the

government (1) to test all detainees and staff who come into

contact with them; and (2) not to admit any more detainees to

this facility. 1   This memorandum lays out the Court’s reasoning.

     As explained more fully below, the Court reaches three

essential conclusions.    First, withholding this preliminary

injunction would likely cause the detainees irreparable harm

because some number of them would get seriously ill or die.

Second, the government’s response likely amounts to deliberate

indifference to a substantial risk of serious harm to the

detainees’ health.    This deliberate indifference is proven by

the government’s near-blanket opposition to the release of


     1 The preliminary injunction was issued orally at the
hearing held by video conference on May 7, 2020. ECF No. 168.
The full order is recorded at the end of this memorandum. The
Court modified the order on May 11, 2020. ECF No. 172.

                                  [2]
      Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 3 of 34



detainees throughout the bail process (though it did somewhat

reduce the population through limited bond releases and

deportations), as well as by its minimal efforts at testing and

contact tracing.

      Third, the balance of the equities and the public interest

weigh in favor of the injunction.        In so finding, the Court

notes that this injunction does not prohibit the government’s

(and the public’s) two primary interests in enforcing the

immigration laws -- deporting those unlawfully present and

confining those who are dangerous or flight risks.          Yet, to the

extent it reduces the risk of an uncontainable outbreak in the

facility, the injunction secures the safety of the detainees,

the guards and other staff, their families, and ultimately the

public at large.    The scale thus tips lopsidedly toward the

interim equitable relief ordered by the Court.

II.   PROCEDURAL BACKGROUND

      The named plaintiffs-petitioners are two of 148 individuals

(the “Detainees”) detained by Immigration and Customs

Enforcement (“ICE”) on civil immigration charges who, at the

start of this litigation, were held at the Bristol County House

of Correction (“BCHOC”) in North Dartmouth, Massachusetts.              Pet.

Writ Habeas Corpus (“Pet.”) ¶ 1, ECF No. 1; Opp’n Mot. Temporary

Restraining Order (“Opp’n TRO”), Ex. A, Aff. Sheriff Thomas H.

Hodgson (“Hodgson Aff.”) ¶ 6(o), ECF No. 26-1.         On March 27,

                                   [3]
      Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 4 of 34



2020, the Detainees filed a purported class action suit

alleging, as relevant here, that the conditions of their

confinement violated their due process rights and seeking

release.   See generally Pet.     The gravamen of the complaint was

that the facility was simply too crowded to practice social

distancing in accordance with ubiquitous medical advice, id. ¶¶

67-68, and that the conditions were otherwise unhygienic, id. ¶

70.   The Detainees also filed a motion for class certification,

ECF No. 13, and a motion for a temporary restraining order, ECF

No. 14, which the Court converted into a motion for a

preliminary injunction at the initial hearing held on March 30,

2020. 2

      At a hearing on April 2, 2020, the Court provisionally

certified five subclasses, ECF No. 36, and later that day put

together a list (using information from a spreadsheet helpfully

provided by the respondent, or “the government”) of twelve

Detainees with no criminal history or pending criminal charges,

ECF No. 38.   The next morning, counsel for the government

informed the Court that ICE would voluntarily release six of

those individuals on Orders of Supervision.        At a hearing that

same day, the government told the Court that ICE would not

voluntarily release anyone else.       Tr. Hr’g (Apr. 3, 2020) 6:4-8,


      2All hearings in this matter have been held remotely by
video conference in light of the danger posed by COVID-19.

                                   [4]
       Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 5 of 34



ECF No. 48.       The Court ordered bail for three Detainees at that

hearing and requested that the parties supply (jointly or

separately) a list of fifty names to consider for bail.           Id. at

8, 15-17.       Neither party opted to select fifty candidates.          On

April 8, 2020, the Court certified the general class of

presently incarcerated Detainees and explained the basis for its

bail procedures.       Savino v. Souza (Savino I), __ F. Supp. 3d __,

No. 20-10617-WGY, 2020 WL 1703844 (D. Mass. Apr. 8, 2020).

       Over the next several weeks, the Court received briefing

from the parties relating to each Detainee’s criminal and

medical histories, as well as other pertinent information, and

assessed each one individually.        True to its word, ICE

systematically opposed bail for every Detainee after the initial

six.       For each group the Court considered, the government

stated: “It is ICE’s position, for the record, that release of

none of the listed individuals is required for either their

safety or the safety of the remaining civil detainee population

at BCHOC.”       ECF Nos. 50, 58, 67, 75, 79, 80, 85, 88, 94, 102,

105, 111, 116. 3     The Court ruled on the bail applications that

were relatively clear cases -- whether granting or denying --




       3
       The only cracks in this wall of refusal were two Detainees
whom the government offered as substitutes in place of
individuals the Court had previously ordered released on bail.
See ECF Nos. 51, 63.

                                    [5]
        Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 6 of 34



and took the rest under advisement. 4        Between the filing of the

case and the preliminary injunction, six Detainees were released

by ICE on Orders of Supervision, forty-four were granted bail by

this Court, fifteen were released on bond through the

immigration courts, fifteen were (or were soon scheduled to be)

deported, and five new individuals were added by ICE.            Of the

148 Detainees held at BCHOC at the start of the litigation,

there remained 80 after the Court’s last bail order on May 5,

2020.     ECF No. 147; Opp’n Mot. Prelim. Inj. (“Opp’n”) 5, ECF No.




     4 Detention for immigrants awaiting deportation is roughly
equivalent to denying bail to a person accused of crime. In
both cases the goals are the same: to minimize danger to the
community and curtail the risk of flight. As an experienced
trial judge at both the state and federal levels, I have been
struck by the fact that the great bulk of these 148 detainees --
not all but most -- would have been admitted to bail on terms
were they American citizens facing criminal charges. The fact I
did not release more is due solely to the proper respect I owe
to the administrative hearing officers within the executive.
     If this small cohort is at all reflective of the nearly
thirty thousand detainees in ICE custody across the nation, it
would appear we are spending millions of our national treasure
to lock up thousands of people who might better be released on
strict bail conditions without impairing the safety of our
citizens or the operations of our government. See Detention
Statistics, https://www.ice.gov/detention-management (last
accessed May 11, 2020) (listing 28,865 immigration detainees in
custody as of May 2, 2020); see also ICE, U.S. Immigration and
Customs Enforcement Fiscal Year 2019 Enforcement and Removal
Operations Report 5, 8,
https://www.ice.gov/sites/default/files/documents/Document/2019/
eroReportFY2019.pdf (stating that 50,165 individuals, on
average, were daily in ICE custody in fiscal year 2019, with an
average length of stay of 34.3 days).

                                     [6]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 7 of 34



164; id., Ex. A, Third Decl. Steven Souza (“Third Souza Decl.”)

¶ 9, ECF NO. 164-1.

     The Court received briefing on the motion for a preliminary

injunction.   Pls.’ Suppl. Mem. Supp. Mot. Prelim. Inj. (“Pls.’

Suppl. Mem.”), ECF No. 150; Opp’n.      After a hearing held on May

7, 2020, the Court orally issued the preliminary injunction and

explained its reasoning.     ECF No. 168.    This memorandum of

decision further explicates the basis for the preliminary

injunction.   See Fed. R. Civ. P. 52(a).

III. THRESHOLD ISSUES

     Before embarking on the preliminary injunction discussion,

the Court briefly detours to address several threshold hurdles

raised by the government.     First, the government argues that the

Detainees lack constitutional standing for this preliminary

injunction.   Opp’n 27-28.    The Court disagrees for the reasons

articulated in its prior opinion certifying the class.         Savino

I, 2020 WL 1703844, at *4; see also Helling v. McKinney, 509

U.S. 25, 33 (1993) (“It would be odd to deny an injunction to

inmates who plainly proved an unsafe, life-threatening condition

in their prison on the ground that nothing yet had happened to

them.”).

     Second, the government argues that the Detainees cannot

challenge the conditions of confinement in a habeas action,

which is limited to challenges to the fact or duration of

                                  [7]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 8 of 34



confinement.    Opp’n 19-20 (quoting Jenkins v. Spaulding, No. 19-

10078-MPK, 2019 WL 1228093 (D. Mass. Feb. 22, 2019) (Kelley,

M.J.); Kane v. Winn, 319 F. Supp. 2d 162, 213-15 (D. Mass.

2004)).    Even were habeas actions so limited, 5 the Detainees have

styled their action as both a habeas petition under 28 U.S.C. §

2241 and a complaint seeking declaratory and injunctive relief.

Pet. 1.    That being so, a cause of action for equitable relief

relating to their conditions of confinement is available wholly

apart from habeas.    See Simmat v. U.S. Bureau of Prisons, 413

F.3d 1225, 1231-33 (10th Cir. 2005).       Moreover, this preliminary

injunction is not itself habeas relief, but rather “interim

equitable relief [whose purpose] is not to conclusively

determine the rights of the parties, but to balance the equities

as the litigation moves forward.”       Trump v. International

Refugee Assistance Project (IRAP), 137 S. Ct. 2080, 2087 (2017)

(citing University of Tex. v. Camenisch, 451 U.S. 390, 395

(1981)).    Thus, the Court does not see why this preliminary



     5 The Court need not decide whether this is indeed the law
in the First Circuit, and if so whether that rule applies to
detainees in federal custody. Compare Gonzalez-Fuentes v.
Molina, 607 F.3d 864, 873-74 (1st Cir. 2010) (prisoners’
challenge to conditions of state confinement must be brought
under 42 U.S.C. § 1983, not habeas), with United States v.
DeLeon, 444 F.3d 41, 59 (1st Cir. 2006) (“If the conditions of
incarceration raise Eighth Amendment concerns, habeas corpus is
available.”), and Brennan v. Cunningham, 813 F.2d 1, 4 (1st Cir.
1987); cf. Aamer v. Obama, 742 F.3d 1023, 1035-38 (D.C. Cir.
2014).

                                  [8]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 9 of 34



injunction must stick within habeas’ fact-of-confinement domain. 6

“Once invoked, the scope of a district court’s equitable powers

. . . is broad, for breadth and flexibility are inherent in

equitable remedies.”    Brown v. Plata, 563 U.S. 493, 538 (2011)

(omission in original) (internal quotation marks and citations

deleted).

     Finally, the government contends that 8 U.S.C. § 1252(f)

bars the Court from issuing any classwide injunctive relief.

Opp’n 25-27.   The Supreme Court has observed that section

1252(f) “prohibits federal courts from granting classwide

injunctive relief against the operation of §§ 1221–1231, but

specifies that this ban does not extend to individual cases.”

Reno v. American-Arab Anti-Discrimination Committee, 525 U.S.

471, 481-82 (1999).    That provision, however, does not apply

here for two reasons.

     First, section 1252(f)(1) does not apply to “individual

alien[s] against whom [immigration] proceedings . . . have been

initiated” -- a category that embraces all class members here.



     6 The Supreme Court has stated that “[i]f a request for a
permanent injunction does not sound in habeas, it follows that
the lesser included request for a temporary stay (or preliminary
injunction) does not either.” Nelson v. Campbell, 541 U.S. 637,
647 (2004). Yet the Court is unaware of a case stating that
when a permanent injunction does sound in habeas (as here, given
that the petitioners seek release), the Court’s equitable powers
in fashioning an appropriate preliminary injunction are
constrained.

                                  [9]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 10 of 34



See Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018).

Second, section 1252(f)(1) denies this Court the “jurisdiction

or authority to enjoin or restrain the operation” of certain

immigration statutes.    8 U.S.C. § 1252(f)(1).     Yet the Court’s

preliminary injunction simply requires COVID-19 testing and

halts admissions of new detainees to a particular facility,

matters as to which the immigration statutes are silent.         The

statute does say that “[t]he Attorney General shall arrange for

appropriate places of detention for aliens detained pending

removal or a decision on removal,” 8 U.S.C. § 1231(g)(1), but

the First Circuit has explained that “section 1231(g) fails to

‘specify’ that individualized transfer decisions are in the

Attorney General’s discretion.”     Aguilar v. U.S. ICE, 510 F.3d

1, 20 (1st Cir. 2007).    To the extent section 1231(g)(1) grants

transfer authority, merely taking one facility off the list of

possible detention centers while litigation ensues does not

“enjoin or restrain the operation” of the statute absent some

showing that the Attorney General cannot arrange for a detainee

to be housed in another appropriate place.

     Having cleared these threshold obstacles, the Court moves

on to discuss the grounds for its preliminary injunction.




                                 [10]
      Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 11 of 34



IV.   THE PRELIMINARY INJUNCTION

      A.    Legal Standard

      “Crafting a preliminary injunction is an exercise of

discretion and judgment, often dependent as much on the equities

of a given case as the substance of the legal issues it

presents.”    IRAP, 137 S. Ct. at 2087.      The “purpose of a

preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be

held.”     Benisek v. Lamone, 138 S. Ct. 1942, 1945 (2018) (quoting

Camenisch, 451 U.S. at 395 (1981).        It “serves as an equitable

policing measure to prevent the parties from harming one another

during the litigation; to keep the parties . . . as far as

possible in the respective positions they occupied when the suit

began.”    Francisco Sanchez v. Esso Standard Oil Co., 572 F.3d 1,

15 (1st Cir. 2009) (quoting Hamilton Watch Co. v. Benrus Watch

Co., 206 F.2d 738, 742 (2d Cir. 1953) (Frank, J.)).

      “To secure a preliminary injunction, a plaintiff must show:

‘(1) a substantial likelihood of success on the merits, (2) a

significant risk of irreparable harm if the injunction is

withheld, (3) a favorable balance of hardships, and (4) a fit

(or lack of friction) between the injunction and the public

interest.’”    NuVasive, Inc. v. Day, 954 F.3d 439, 443 (1st Cir.

2020) (quoting Nieves-Márquez v. Puerto Rico, 353 F.3d 108, 120

(1st Cir. 2003)).     “[T]he first two factors, likelihood of

                                   [11]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 12 of 34



success and of irreparable harm, [are] ‘the most important’ in

the calculus.”    Bruns v. Mayhew, 750 F.3d 61, 65 (1st Cir. 2014)

(quoting González–Droz v. González–Colón, 573 F.3d 75, 79 (1st

Cir. 2009)).    “[T]he measure of irreparable harm is not a rigid

one; it has been referred to as a sliding scale, working in

conjunction with a moving party’s likelihood of success on the

merits,” such that a greater likelihood of success on the merits

permits “somewhat less” of a showing of irreparable harm.

Vaquería Tres Monjitas, Inc. v. Irizarry, 587 F.3d 464, 485 (1st

Cir. 2009) (quoting EEOC v. Astra USA, Inc., 94 F.3d 738, 743

(1st Cir. 1996)).

     B.     Likelihood of Irreparable Harm

     The Court presumes that, in ordering the release on bail of

a portion of the Detainees, it has substantially reduced the

risk of infection for those who remain.      Yet the threat

persists.    As of May 7, when the preliminary injunction was

issued, the record indicates that eleven BCHOC staff members,

one ICE detainee, and one state inmate had tested positive for

COVID-19.    See Pls.’ Suppl. Mem. 8 & n.6. 7   Twenty-four ICE



     7 See also Bristol County Sheriff’s Office
(@BristolSheriff), Twitter (May 5, 2020, 4:22 PM),
https://twitter.com/BristolSheriff/status/1257767668561489921
(last accessed May 8, 2020) (press release stating that a state
inmate tested positive for COVID-19, seven staff members who
tested positive were away recovering, and four staff members who
tested positive had returned to work).

                                 [12]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 13 of 34



detainees had tested negative (six refused to be tested), and

the rest had never been tested.     Decl. Oren Sellstrom Supp.

Pls.’ Mot. Prelim. Inj. (“First Sellstrom Decl.”), Ex. B, Inmate

Testing Chart (“Testing Chart”) (May 4, 2020) (listing five

negative tests of ICE detainees); Third Souza Decl. ¶ 5 (adding

nineteen more).   As of April 28, about twenty-two staff members

had tested negative.   Decl. Oren Sellstrom Supp. Pls.’ Mot.

Prelim. Inj. (“Second Sellstrom Decl.”), Ex. D, Dep. Steven

Souza (“Souza Dep.”) 288, ECF No. 151-4.      According to the

Special Master’s Weekly Report filed in the Supreme Judicial

Court on May 4 regarding state inmates, BCHOC had administered

just twenty-three COVID-19 tests, nineteen of which were for

inmates.   Committee for Pub. Counsel Servs. v. Chief Justice of

the Trial Court, SJC-12926, Special Master’s Weekly Report (May

4, 2020) App. 4, available at https://www.mass.gov/doc/sjc-

12926-special-masters-weekly-report-5420/download (last accessed

May 8, 2020).   In sum, the virus is clearly present in BCHOC,

though its current prevalence is unknown.

     The Court acknowledges and commends the significant steps

that BCHOC has taken in order to prevent the spread of COVID-19

at the facility and treat anyone infected.       The Centers for

Disease Control and Prevention (“CDC”) has issued guidance for

correctional facilities and detention centers.       CDC, Interim

Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

                                 [13]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 14 of 34



Correctional and Detention Facilities (“Interim Guidance”) (Mar.

23, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.        ICE has

also issued a document requiring every facility housing

immigration detainees to, among other standards, comply with the

CDC’s recommendations.    ICE, COVID-19 Pandemic Response

Requirements (“Pandemic Response Requirements”) (Apr. 10, 2020),

https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCle

anFacilities.pdf.   The government vigorously asserts that BCHOC

has followed all of these recommendations.       Def.’s Mem. Supp.

Mot. Stay Further Releases 12-14, ECF No. 83.       The Court

previously noted several protective measures BCHOC has put in

place since February, including restricting contact with

outsiders, performing temperature screenings, and splitting up

detainees during meals and recreation.      Savino I, 2020 WL

1703844, at *1-2.   The Court recognizes the commendable efforts

of the BCHOC staff, who have been operating in difficult and

risky conditions where much is unknown.      It is necessary to

point this out given that, while the Court and the attorneys

have been conferring remotely due to the pandemic, the dedicated

professionals at BCHOC continue to perform their duties on site.

That is no small thing.

     Nonetheless, there remain critical safety gaps that

establish a likelihood of irreparable harm in the absence of

                                 [14]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 15 of 34



preliminary equitable relief.     Testing of both staff and

detainees has been minimal, so the real infection rate is a

mystery.    Measures to isolate the carriers and prevent the

disease’s spread cannot succeed without testing.        The CDC has

cautioned for some time that even asymptomatic individuals may

be infected with COVID-19 and spread the virus.        See, e.g.,

Souza I, 2020 WL 1703844, at *2 (citing CDC, Social Distancing,

Quarantine, and Isolation (reviewed Apr. 4, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/social-distancing.html).     Indeed, asymptomatic spreaders

have been called the “Achilles’ heel” of prevention strategies. 8

Recognizing this weakness, the “Testing Blueprint” released by

the White House, CDC, and Food and Drug Administration (“FDA”)

recommends that “congregate living settings” should “actively”

perform “sentinel monitoring,” which “involves targeted,

voluntary testing of asymptomatic individuals.” 9      The logic is

simple.    As the Director-General of the World Health

Organization put it, “[y]ou cannot fight a fire blindfolded.




     8 Monica Gandhi, Deborah S. Yokoe, & Diane V. Havlir, M.D.,
Asymptomatic Transmission, the Achilles’ Heel of Current
Strategies to Control Covid-19, New England J. of Medicine (Apr.
24, 2020), https://www.nejm.org/doi/10.1056/NEJMe2009758.
     9 White House, CDC & FDA, Testing Blueprint 3 & n.1 (Apr.
27, 2020), https://www.whitehouse.gov/wp-
content/uploads/2020/04/Testing-Blueprint.pdf.

                                 [15]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 16 of 34



And we cannot stop this pandemic if we don’t know who is

infected.” 10

     A related problem is the “insufficient and ad hoc” contact

tracing of Detainees and BCHOC staff who may have interacted

with COVID-19-positive individuals.       Pls.’ Suppl. Mem. 11.     The

White House, CDC, and FDA advise that “contact tracing can help

prevent or contain outbreaks, especially within . . . congregate

living settings in which the residents are particularly

vulnerable to rapid spread.”      Testing Blueprint 6.     “Contact

tracing . . . is a key strategy for preventing further spread of

COVID-19.” 11   Particularly in “congregate living settings,” the

CDC stresses, contact tracing “is a priority.” 12

     While BCHOC made some efforts at contact tracing for

employees who tested positive, there were no follow-up tests

ordered for those with whom the employees may have come into

contact and no written policy related to contact tracing at all.

Souza Dep. 279-80, 288.     Nor is there any evidence that those


     10World Health Organization, WHO Director-General’s Opening
Remarks at the Media Briefing on COVID-19 (Mar. 16, 2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-
opening-remarks-at-the-media-briefing-on-covid-19---16-march-
2020 (“We have a simple message for all countries: test, test,
test.”).
     11CDC, Contract Tracing: Part of a Multipronged Approach to
Fight the COVID-19 Pandemic (“CDC Contact Tracing”) 1 (Apr. 29,
2020), https://www.cdc.gov/coronavirus/2019-
ncov/downloads/php/principles-contact-tracing-booklet.pdf.
     12   Id. at 2.

                                  [16]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 17 of 34



who came into contact with COVID-19-positive employees or

detainees practiced quarantining as if they were symptomatic

themselves, as the CDC expressly recommends.       CDC, FAQs for

Administrators, Staff, People Who Are Incarcerated, and Families

(“CDC FAQs for Detention Centers”) (Apr. 9, 2020),

https://www.cdc.gov/coronavirus/2019-

ncov/downloads/316368A_FS_COVID19_CorrectionDetention.pdf

(“Close contacts of the sick person (who have been within 6 feet

of the sick person or have had direct contact with infectious

droplets, such as from a cough or squeeze) should self-

quarantine at for 14 days home and follow CDC recommended steps

for people who are sick with COVID-19 symptoms.”).

     Of particular concern is the contradictory evidence in the

record regarding monitoring of those Detainees who are

especially vulnerable to COVID-19. 13    In an affidavit dated April

2, 2020, BCHOC’s medical director averred that “[w]e are also

monitoring and reviewing all detainees/inmates who are known to

have chronic disease or other comorbidities which would make

them more susceptible to a COVID-19 infection.”        Aff. Nicholas



     13See CDC, People Who Are at Higher Risk for Severe
Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (last accessed May 8,
2020) (“Based on currently available information and clinical
expertise, older adults and people of any age who have serious
underlying medical conditions might be at higher risk for severe
illness from COVID-19.”) (emphasis in original).

                                 [17]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 18 of 34



J. Rencricca, MD, PhD ¶ 20.    The sheriff swore to similar

effect.   Hodgson Aff. ¶ 6(k).    Yet when asked in depositions

conducted nearly a month later, BCHOC’s nursing supervisor for

ICE detainees and its superintendent denied that vulnerable

detainees were subject to special monitoring or protocols.

Sellstrom Decl., Ex. B, Dep. Nelly Floriano (Rough Tr.) 95-96,

ECF No. 151-2; Souza Dep. 81-82.     Moreover, ICE requires

detention centers to notify ICE “12 hours after identifying any

detainee who meets the CDC’s identified populations potentially

being at higher-risk for serious illness from COVID-19.”

Pandemic Response Requirements 5-6.      ICE says it will then

“review the case to determine whether continued detention is

appropriate,” id. at 14.    The record is devoid of any such

notification or consideration for release.       See Souza Dep. 236-

37; Pls.’ Suppl. Mem. 12 n.9.     This is obviously worrying.

     Additionally, the chances of a more dangerous outbreak

would rise were additional detainees to be added to the mix.

ICE acknowledges that “[t]he combination of a dense and highly

transient detained population presents unique challenges for ICE

efforts to mitigate the risk of infection and transmission.”

Opp’n TRO, Ex. 2, Mem. from Enrique M. Lucero, ICE, to Detention

Wardens & Superintendents 1 (Mar. 27, 2020), ECF No. 26-2; see

also Interim Guidance 2 (listing “transfer of

incarcerated/detained persons between facilities and systems”

                                 [18]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 19 of 34



and “admitting new entrants” as examples of “many opportunities

for COVID-19 to be introduced into a correctional or detention

facility”); CDC FAQs for Detention Centers 1 (“Because of close

contact and the number of people in correctional and detention

facilities (including prisons and jails), staff and people who

are incarcerated are at greater risk for the spread of germs.”).

Barring the government from adding new detainees ameliorates the

twin problems of detainee density and transience, thus lowering

the chances of further spread.

     The Court does not disagree with the government’s

protestation that “[i]rreparable harm cannot be assumed from the

fact of the pandemic alone.”     Opp’n 12.    It is the government’s

response to the pandemic that matters.       On the evidence in the

record, it appears highly likely that serious harm would have

followed from the Court’s inaction.      Had the Court stayed its

hand, little or no progress would have been made at BCHOC

towards accurately determining the virus’ presence among the

detainees and staff and towards effectively separating potential

carriers from others -- and it is likely that the gains in

density reduction achieved through the bail orders would be

jeopardized by new arrivals.     This is not a case where “the

defendants implemented many of th[e] measures [in the

preliminary injunction] before the plaintiffs even filed the

complaint.”   Swain v. Junior, __ F.3d __, No. 20-11622-C, 2020

                                 [19]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 20 of 34



WL 2161317, at *5 (11th Cir. May 5, 2020) (per curiam).         The

government has resisted widespread testing and has continued to

accept new detainees.    Accordingly, the Court found that the

Detainees showed a likelihood of irreparable harm.

     C.    Likelihood of Success on the Merits

     The Detainees’ claim on the merits is that the conditions

of their confinement violate the Due Process Clause of the Fifth

Amendment.   Pet. ¶¶ 98-105.   Underlying their claim is the

cardinal principle that when the government “so restrains an

individual’s liberty that it renders him unable to care for

himself, and at the same time fails to provide for his basic

human needs -- e.g., food, clothing, shelter, medical care, and

reasonable safety -- it transgresses . . . the Due Process

Clause.”   DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489

U.S. 189, 197 (1989).

     The barebones constitutional demand on the government is

“to refrain at least from treating a pretrial detainee with

deliberate indifference to a substantial risk of serious harm to

health.”   Coscia v. Town of Pembroke, 659 F.3d 37, 39 (1st Cir.

2011) (citing City of Revere v. Massachusetts Gen. Hosp., 463

U.S. 239, 244 (1983) & Farmer v. Brennan, 511 U.S. 825, 835

(1994)).   “Proof of deliberate indifference requires a showing

of greater culpability than negligence but less than a purpose

to do harm,” id. (citing Farmer, 511 U.S. at 835), “and it may

                                 [20]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 21 of 34



consist of showing a conscious failure to provide medical

services where they would be reasonably appropriate,” id.

(citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).        “To show

such a state of mind, the plaintiff must provide evidence that

the defendant had actual knowledge of impending harm, easily

preventable, and yet failed to take the steps that would have

easily prevented that harm.”     Leite v. Bergeron, 911 F.3d 47,

52-53 (1st Cir. 2018) (quoting Zingg v. Groblewski, 907 F.3d

630, 635 (1st Cir. 2018)) (further citation and internal

quotation marks omitted).    “This standard, requiring an actual,

subjective appreciation of risk, has been likened to the

standard for determining criminal recklessness.”        Id. at 53

(quoting Giroux v. Somerset Cty., 178 F.3d 28, 32 (1st Cir.

1999)).   Courts generally apply the same standard for civil

immigration detainees as for pre-trial detainees.        See E. D. v.

Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019) (stating that “the

legal rights of an immigration detainee [are] analogous to those

of a pretrial detainee” and collecting cases of other circuits).

     There is little doubt that the Detainees would likely

demonstrate at trial a substantial risk of serious harm to their

health arising from their conditions of confinement amidst the

COVID-19 outbreak.   The CDC states that “[i]ncarcerated/detained

persons live, work, eat, study, and recreate within congregate

environments, heightening the potential for COVID-19 to spread

                                 [21]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 22 of 34



once introduced.”   Interim Guidance 2.     “Social distancing,” the

CDC explains, “is the practice of increasing the space between

individuals and decreasing the frequency of contact to reduce

the risk of spreading a disease (ideally to maintain at least 6

feet between all individuals, even those who are asymptomatic).”

Id. at 4.   Social distancing “is a cornerstone of reducing

transmission of respiratory diseases such as COVID-19.”         Id.

Were it not for the Court’s bail orders and preliminary relief -

- all of which expire upon a ruling on the merits, and thus

cannot decide the merits -- the Detainees would be packed

together in close quarters where social distancing is

impossible.   See Savino I, 2020 WL 1703844, at *2 (describing

close living quarters before bail releases).       This threat would

be compounded by lackluster testing and contact tracing, as well

as inattention to those with special vulnerabilities.        The virus

is present in BCHOC and is hardly going to stop in its tracks.

     There is still much to learn about the COVID-19 virus and

its confoundingly uneven assault on humanity. 14      Though COVID-19

surely poses a greater threat to those with CDC-recognized

heightened risk factors, “it cannot be denied that the virus is

gravely dangerous to all of us.”     Savino I, 2020 WL 1703844, at


     14James Hamblin, Why Some People Get Sicker Than Others,
The Atlantic (Apr. 21, 2020),
https://www.theatlantic.com/health/archive/2020/04/coronavirus-
immune-response/610228/.

                                 [22]
         Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 23 of 34



*7. 15        Given what is now (preliminarily) known about the virus

and the facts on the ground in BCHOC, the Detainees would likely

show a substantial risk of serious harm resulting from their

confinement in such conditions.

         The more difficult question is whether the Detainees have

shown that the government is likely deliberately indifferent to

that risk. 16        The staff at BCHOC have admirably taken significant

steps toward protecting the Detainees from COVID-19.

Nonetheless, the Detainees have demonstrated at least three

cavernous holes in the government’s mitigation strategy -- holes

it has obstinately refused to plug throughout this litigation.



         15
       See Nancy Chow et al., CDC COVID-19 Response Team,
Preliminary Estimates of the Prevalence of Selected Underlying
Health Conditions Among Patients with Coronavirus Disease 2019 —
United States, February 12–March 28, 2020, 69 Morbidity &
Mortality Weekly Report 382, 382-84 (Apr. 3, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6913e2-H.pdf.
         16
       At oral argument, counsel for the Detainees suggested
that the deliberate indifference standard must be satisfied only
in the Eighth Amendment context, not for civil detainees whose
claim lies in the Fifth Amendment’s due process right. The
distinction matters little, however, because the First Circuit
has stated that “[t]he two standards are not all that far
apart.” Battista v. Clarke, 645 F.3d 449, 453 (1st Cir. 2011).
Several circuits now hold, after Kingsley v. Hendrickson, 135 S.
Ct. 2466 (2015), that the inquiry under the Due Process Clause
is purely objective, with a subjective inquiry reserved for the
Eighth Amendment context. See Banks v. Booth, No. 20-849(CKK),
2020 WL 1914896, at *6 (D.D.C. Apr. 19, 2020) (citing cases).
Yet the First Circuit has continued to conduct the subjective
inquiry in due process cases even after Kingsley. See Miranda-
Rivera v. Toledo-Davila, 813 F.3d 64, 74 (1st Cir. 2016);
Couchon v. Cousins, No. 17-10965-RGS, 2018 WL 4189694, at *6 (D.
Mass. Aug. 31, 2018) (Stearns, J.).

                                      [23]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 24 of 34



See Farmer, 511 U.S. at 846 (holding that, in determining

deliberate indifference, district court has “discretion” to

consider “developments that postdate the pleadings and pretrial

motions”).

     First, the government has steadfastly objected to the

release on bail of all Detainees after the first six (and two

others it wished to substitute for two whom the Court released).

The exigencies of the moment demand flexibility.         Both state and

federal governments have recognized the need to release some

incarcerated individuals in order to allow for minimal social

distancing.     Congress responded to the pandemic by authorizing

the Bureau of Prisons to exceed the statutory maximum period of

home confinement if the Attorney General makes a finding of

“emergency conditions.”     CARES Act, Pub. L. No. 116-136, §

12003(b)(2) (2020).    The Attorney General has found such an

emergency. 17   The Massachusetts Supreme Judicial Court has

ordered that, “[t]o decrease exposure to COVID-19 within

correctional institutions, any individual who is not being held


     17See Memorandum of Attorney General William Barr to
Director of Bureau of Prisons (Apr. 3, 2020),
https://www.justice.gov/file/1266661/download; Memorandum of
Attorney General William Barr to Director of Bureau of Prisons
(Mar. 26, 2020),
https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.p
df (directing the Bureau of Prisons “to prioritize the use of
[its] various statutory authorities to grant home confinement to
inmates seeking transfer in connection with the ongoing COVID-19
pandemic”).
                                  [24]
      Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 25 of 34



without bail . . .     and who has not been charged with an

excluded offense (i.e., a violent or serious offense . . .) is

entitled to a rebuttable presumption of release.”          Committee for

Pub. Counsel Servs. v. Chief Justice of the Trial Court, 484

Mass. 431, 435, 142 N.E.3d 525, 530 (2020).         ICE itself requires

that “[e]fforts . . . be made to reduce the population to

approximately 75% of capacity.”       Pandemic Response Requirements

13.   As mentioned above, ICE also requires that BCHOC report the

identities of vulnerable detainees and promises to “review the

case to determine whether continued detention is appropriate.”

Id. at 14.    The Court has not seen evidence of any reporting to

ICE or of a review of Detainees at BCHOC for possible release.

      The directives of the Attorney General, the Supreme

Judicial Court, and ICE’s nationwide policy do not encapsulate

the Constitution’s demands in this crisis.         The Court mentions

these policies for a different reason: they highlight that

diverse governmental actors see the need for serious thought and

actual efforts to release those whose confinement is not worth

the cost.    In this case, the authorities have displayed the

contrary mindset.     Where elasticity is vital, they are rigid;

where life hangs upon a carefully drawn line, they opt for near-

blanket incarceration.      That is evidence of deliberate

indifference.    See Battista v. Clarke, 645 F.3d 449, 453 (1st

Cir. 2011) (affirming preliminary injunction issued after

                                   [25]
       Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 26 of 34



finding of deliberate indifference stemming from prison

authorities’ “composite of delays, poor explanations, missteps,

changes in position and rigidities . . . taken to an extreme”);

Pesce v. Coppinger, 355 F. Supp. 3d 35, 47 (D. Mass. 2018)

(Casper, J.) (issuing preliminary injunction on basis of

likelihood of deliberate indifference when prison authorities

“implemented a blanket policy prohibiting the use of methadone

treatment . . . without any indication that they would consider

[the plaintiff’s] particular medical history and prescribed

treatment in considering whether departure from such policy

might be warranted”).

       In fairness, ICE has made some headway on its own.          Through

a combination of deportations, bond releases by immigration

officials, and the six releases on Orders of Supervision, ICE

has managed to transfer about thirty individuals out of BCHOC

since the start of this litigation (though it has also added

five in).     Yet the record tends to show that the government

never formulated a plan to determine a safe population level or

how to reach that mark.       Souza Dep. 231-34.     The few bond

releases were conducted “in the normal course,” not as part of a

strategy to reduce the density of detainees, and even those

dried up in mid-April.       Def.’s Input Apr. 22 List 2, ECF No.

111.    Deportations are always a slow business and the pandemic

has introduced new complexities.        It has been apparent from the

                                    [26]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 27 of 34



start that these mechanisms alone would not reduce the

population to a density that could safely withstand the COVID-19

onslaught.   The government was indifferent.

     When this Court forced individual bail applications upon

the government, it resisted all of them.       Day in and day out,

the Court was told that “[i]t is ICE’s position, for the record,

that release of none of the listed individuals is required for

either their safety or the safety of the remaining civil

detainee population at BCHOC.” 18     Opposition was understandable

for some of the forty-four whom the Court admitted to bail, but

at least twenty-five of those had either no criminal records or

minimal or nonviolent ones (e.g., fraud, operating under the

influence, larceny, drug possession, or failure to appear) along

with mitigating circumstances that indicated little continued

threat to the public.     Several also had health conditions

elevating their risk from the virus.       ICE is free to disagree

with this Court’s determination regarding this or that

individual’s aptness for release.        A wholesale blockade on bail,

however, cannot be justified when the government proffers no

alternative method of reducing the population to a safe number.




     18That refrain calls to mind “Bartleby, the Scrivener,” who
met every reasonable request with a firm “I would prefer not
to.” Herman Melville, The Piazza Tales 51-52 (1856).

                                  [27]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 28 of 34



     The government began this litigation suggesting, contrary

to all known expert guidance, that social distancing was

unnecessary because the virus could somehow be kept out of

BCHOC.   Savino I, 2020 WL 1703844, at *4 n.7.      Even after the

fallacy of this view became apparent, as eleven staff members

and one Detainee tested positive, the government continued to

argue that “BCHOC is not like the world at large” since it “is

able to control who comes into its facility, where they go, and

what steps are taken to screen such individuals.        Social

interaction, the primary focus of the social distancing

recommendations, is much more limited at BCHOC than in the

outside world.”   Opp’n 29.   This thinking flies in the face of

the CDC’s direct warnings that detention centers are hardly

impregnable fortresses and that, in fact, they are more

susceptible to outbreaks once the virus penetrates.        Interim

Guidance 2 (“There are many opportunities for COVID-19 to be

introduced into a correctional or detention facility, including

daily staff ingress and egress . . . .”); id.

(“Incarcerated/detained persons live, work, eat, study, and

recreate within congregate environments, heightening the

potential for COVID-19 to spread once introduced.”).        The

government’s purported rationale for refusing to work toward a

safe population level was beyond “the realm of reason.”          Kosilek



                                 [28]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 29 of 34



v. Spencer, 774 F.3d 63, 92 (1st Cir. 2014) (en banc) (quoting

Battista, 645 F.3d at 454).

     The other acute flaws in the government’s prevention

strategy are the lack of testing and contact tracing.         The

record indicates that BCHOC tested no Detainees before April,

five in April, and at least twenty on May 1 (following a violent

clash between Detainees and staff that broke out, it seems, over

an effort to test certain Detainees).       Testing Chart; Third

Souza Decl. ¶ 5.    Yet it is apparent that many Detainees and

staff have not yet been tested; nor does the record demonstrate

adequate contact tracing.     See supra IV.B (discussing evidence

of testing and contact tracing).      Without robust testing and

contact tracing, the spread of the virus cannot be known or

contained. 19   Keeping individuals confined closely together in

the presence of a potentially lethal virus, while neither

knowing who is carrying it nor taking effective measures to find

out, likely displays deliberate indifference to a substantial

risk of serious harm.     That is what the evidence shows here.




     19See Testing Blueprint 3 (recommending “targeted,
voluntary testing of asymptomatic individuals” in “congregate
living settings” to assess and contain potential spread); CDC
Contact Tracing 1-2 (“Contact tracing . . . is a key strategy
for preventing further spread of COVID-19,” and “is a priority”
in “congregate living settings.”).
                                  [29]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 30 of 34



     On these facts, taken together, the Court found that the

Detainees would likely succeed on the merits of their due

process claim.

     D.   Balance of the Hardships and the Public Interest

     The Supreme Court has stated in the immigration context

that the final two factors -- “assessing the harm to the

opposing party and weighing the public interest” -- typically

“merge when the Government is the opposing party.”        Nken v.

Holder, 556 U.S. 418, 435 (2009).       Accordingly, the Court will

analyze these factors together.

     The hardship caused to the Detainees by remaining in unsafe

conditions needs no further elaboration.       Moreover, the Supreme

Court has noted that “[o]f course there is a public interest in

preventing aliens from being wrongfully removed, particularly to

countries where they are likely to face substantial harm.”          Id.

at 436.   Thus, allowing harm to befall the Detainees is contrary

to the public interest as well.

      On the other side of the scale, this preliminary

injunction causes minimal hardship to the government or injury

to the public.   The primary interests that the government (and

the public) have in operating this detention system are twofold:

ensuring the deportation of those unlawfully present and

confining those deportable individuals who may be dangerous to

the public.   This preliminary injunction does not meaningfully

                                 [30]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 31 of 34



impede either of these objectives, since it neither prohibits

the government from deporting any Detainee nor prevents it from

confining a new individual in a different facility. 20       The

hardship to the government here, such as it is, boils down to

providing tests.    That burden pales in comparison to the public

health benefits of thwarting the spread of COVID-19 within this

detention center.   Indeed, the public has a powerful interest in

ensuring that there is not an outbreak within the detention

center that is then primed to spread via the staff to the wider

community.

     This latter point is paramount.      The government’s

“custodial duty” has both “inward” and “outward” aspects: that

is, the government must guard the health and safety of those

incarcerated within its facility, as well as protect the outside

public from dangerous detainees.     United States v. Volungus, 595

F.3d 1, 8 (1st Cir. 2010).    In one sense, this case exposes the

tension between those dual responsibilities.       The Detainees

legitimately complain of unsafe crowded quarters amidst the

COVID-19 pandemic and demand release, while the government --

just as legitimately -- objects that many of the petitioners are

too dangerous to let out.    The Court has sought to balance these

considerations by making individualized bail determinations,


     20There is no evidence in the record suggesting that ICE
has nowhere else to put new detainees other than BCHOC.

                                 [31]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 32 of 34



releasing to house arrest enough detainees as to hamper the

virus’ spread but not those who pose real danger to the public.

     Yet the dichotomy is somewhat misleading here.        Even the

government’s “outward” protective duties of custody, those it

owes to the public at large, are jeopardized by locking up as

many inmates as possible.    The virus, if allowed to thrive in

the detention centers, will migrate back into our neighborhoods.

At least eleven officers or other staff, one immigration

detainee, and one state inmate at Bristol County House of

Correction have already tested positive for COVID-19; many

others have yet to be tested.     Employees returning to their

homes after their shifts may expose their families, friends, bus

drivers, cashiers, and doctors.     The chain of infection thus

grows.   Were the government to loose an uncontainable viral

outbreak from within its detention centers, it would betray its

duty to the public, not just to the detainees.       Seen in this

light, the government’s “inward” and “outward” custodial duties

converge upon the need to deny the virus a habitat inside the

facility.   This convergence suggests that the balance of

hardships and the public interest weigh heavily in favor of a

preliminary injunction.




                                 [32]
     Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 33 of 34



V.   CONCLUSION

     Having found that all factors point towards awarding

interim equitable relief, the Court issued the following

preliminary injunction:

     1. As soon as reasonably possible, all immigration

        detainees at Bristol County House of Correction and staff

        who come into contact with them must be tested for COVID-

        19.   The Court shall be satisfied with a polymerase chain

        reaction (PCR) test approved by the Food and Drug

        Administration for this purpose.       The test shall be

        provided at no cost to the detainees or BCHOC staff; if

        there are costs, ICE is to bear them.        Anyone covered by

        this order may decline to be tested, but a declination

        shall be treated as a positive COVID-19 result and that

        person shall be presumed to be carrying the COVID-19

        virus.

     2. No new immigration detainees may be admitted to Bristol

        County House of Correction.      Any detainee who was already

        admitted but has left or will leave the facility, for

        whatever reason, shall not return.

     3. The above orders shall automatically dissolve upon the

        latter of the following two events: (a) the Judicial

        Conference of the United States rescinds its

        authorization under the CARES Act for the use of video

                                  [33]
    Case 1:20-cv-10617-WGY Document 175 Filed 05/12/20 Page 34 of 34



         and teleconferencing during certain proceedings; 21 (b) the

         Supreme Judicial Court rescinds the rebuttable

         presumption of release for certain inmates it has

         described in Committee for Pub. Counsel Servs. v. Chief

         Justice of the Trial Court, 484 Mass. 431, 142 N.E.3d 525

         (2020).

    4. At a hearing held on May 11, 2020, the Court modified the

         preliminary injunction as follows: No immigration

         detainee shall be transferred from the Bristol County

         House of Correction to another detention center until the

         testing required by the preliminary injunction has been

         performed and the Court has been informed that the test

         was negative.   If the individual declines the test, then

         that person may be moved upon proper notice to the Court

         so long as existing ICE protocols having to do with the

         health of the individual are followed.      The order in this

         paragraph shall dissolve together with the rest of the

         preliminary injunction.

    SO ORDERED.

                                            /s/ William G. Young_
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE


    21 See Judiciary Authorizes Video/Audio Access During COVID-
19 Pandemic (Mar. 31, 2020),
https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
videoaudio-access-during-covid-19-pandemic.

                                   [34]
